Order entered June 10, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00683-CV

                           IN RE EDRICK PHILLIPS, Relator

               Original Proceeding from the Criminal District Court No. 7
                                 Dallas County, Texas
                          Trial Court Cause No. W04-58212-Y

                                        ORDER
       Based on the Court’s opinion of this date, we DISMISS relator’s petition for writ of

mandamus. We ORDER relator to bear the costs of this original proceeding.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE